                     Case 1:19-cv-03688-ABJ Document 11 Filed 07/22/20 Page 1 of 1

Default - Rule 55A                                                                      (CO 40 Revised-6/2019)




           UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                                       FOR THE DISTRICT OF COLUMBIA

ABDOLLAH ABDOLLAHI, et al



                        Plaintiff(s)
                                                                         Civil Action: 19-cv-03688-ABJ
         v.


NATIONAL IRANIAN TANKER COMPANY et al


                       Defendant(s)


      ALAEDIN BOROUJERDI & ALI RABIEI
RE:


                                                DEFAULT
         It appearing that the above-named defendant(s) failed to plead or otherwise defend this action though

duly served with summons and copy of the complaint           on        MArch 09, 2020        , and an affidavit

on behalf of the plaintiff having been filed, it is this 22nd day of          July           , 2020 declared

that defendant(s) is/are in default.



                                                             ANGELA D. CAESAR, Clerk


                                                     By:                 /s/Jackie Francis
                                                                            Deputy Clerk
